Title: John Barnes to Thomas Jefferson, 14 March 1818
From: Barnes, John
To: Jefferson, Thomas


                    
                        
                            Dear Sir—
                            George Town Coa
14th March 1818—
                        
                        At the earnest request of Mr Tyler with whom I am Acquainted—and who has executed that Memorable—and never to be forgetting testimony, and seal, of—our Independance,—with an exactness highly Approved—Similies—of each Signature—has solicited thro me—to the Dedication of his performance in your Name—and as Author thereof—it is truly Elegant—and much praise is due to him.—his Numerous subscribers promises to Reap a gratefull harvest—for his unremitted Labour, & great expencs incurrd—say More then $3000,—in its several items—engravers—paper &c &c &c—
                        
                            Most respectfully Dear Sir—your Obed: servant
                            John Barnes.
                        
                    
                    
                        
                            
                                PS.  
                                 Mr Tyler impatiently waits—your permission to be inserted in the Instrumt in time for its delivery to the Subscribers—ere the rising of Congress:
                            
                        
                    
                 